PER CURIAM.
The trial court departed from the essential requirements of the law in granting the defendant’s motion to compel disclosure of the names of other individuals arrested on criminal charges unrelated to this case through the state’s use of the same confidential informant employed in arresting this defendant. After reviewing the defendant’s motion to compel and the transcript of the hearing on the motion, we conclude that the defendant failed to allege sufficient facts to meet even a threshold showing that the disclosure of the names of these individuals is necessary to prove her defense of entrapment.
Accordingly, we grant the petition for writ of certiorari and issue the writ to the trial court with directions on remand to vacate the order compelling disclosure and for further proceedings consistent with this opinion.
RYDER, A.C.J., and THREADGILL and PARKER, JJ., concur.